DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 26, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wada (JP10-035226).
Regarding claim 1, Wada teaches a pneumatic tire comprising circumferential main grooves 3, a plurality of blocks 5 defined by the main grooves, a plurality of sipes 6 formed on the blocks, wherein a sipe line extends from one grounding end toward the other and has an amplitude in both the circumferential and width directions (abstract; figures 1-2).

    PNG
    media_image1.png
    557
    645
    media_image1.png
    Greyscale

Regarding claims 2-7, Wada teaches first and second circumferential protrusions on mediate land portions and first and second widthwise protrusions on the center block as claimed (see annotated figure 1 above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wada as applied to claims 6-7 above, and further in view of Shiraishi (US Pub. No. 2002/0139469) and/or Yamaguchi (US Pat. No. 5,176,765) and/or Ohashi (US Pub. No. 2006/0016533).
Regarding claims 8-9, Wada does not specifically disclose that an end portion on the one center main groove side of the first mediate sipe terminates in the first mediate block, and an end portion on the other center main groove side of the second mediate sipe terminates in the second mediate block. However, it is well-known in the art that sipes can function similarly with both ends open, one end open, or both ends closed, as is shown, e.g., by Shiraishi (see paragraph [0028]), Yamaguchi (see column 10, lines 16-22), and/or Ohashi (see paragraph [0039]). Accordingly, it would have been obvious to one of ordinary skill in the art to use either sipes with both ends closed, or with the ends on the center main grooves closed as taught by Shiraishi and/or Yamaguchi and/or Ohashi for the mediate sipes of the tire of Wada as known alternative configurations with the predictable results of having functional sipes and a functional tread pattern.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP N SCHWARTZ whose telephone number is (571)270-1612.  The examiner can normally be reached on Mon-Fri 9:00-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Whatley can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/P.N.S/               Examiner, Art Unit 1749                                                                                                                                                                                         	February 12, 2021

/STEVEN D MAKI/
Primary Examiner, Art Unit 1749
February 13, 2021